PRICE, Judge,
concurring:
I concur in the order reversing the lower court for the reasons stated in Judge Spaeth’s concurring opinion in Tice v. Nationwide Life Insurance Co., 284 Pa.Super. 220, 425 A.2d 782 (1981).
In this case, as in Tice, a motion to strike a default judgment entered under Philadelphia Civil Rule 145 had been denied by the lower court and was on appeal in this court at the time of our decision in Gonzales v. Procaccio Bros. Trucking Co., 268 Pa.Super. 245, 407 A.2d 1338 (1979). As in Tice, appellants here had not argued the invalidity of Rule 145 in the lower court. However, as Judge Spaeth explained in his opinion in Tice, I believe that we should give appellants the benefit of Gonzales, and that the policy reasons for holding that an argument not made in the lower court is waived do not apply here.